Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugano (US 2019/0094871).
As per claims 1 and 20, Sugano teaches, an image processing device and method comprising: an extraction unit which extracts edge lines based on image data taken by an imaging device by shooting a neighborhood of a vehicle (Sugano, ¶[0023] “apparatus 11 includes a camera” and 11 external surrounding detect apparatus in fig.1 and 122 edge detecting unit, the camera represents shooting a neighborhood of a vehicle and extracting edge lines of a parking area ); 
a selection unit which selects, as a pair of edge lines, edge lines that satisfy a prescribed condition from the extracted edge lines (Sugano, fig.1 122 edge part detection unit represents selection and S1 in fig.2 detect parking section line and road section line, this represents pair of edge lines, and a prescribed condition from the extracted edge lines); 
an exclusion unit which, in a case where a non-paint-out region exists between the pair of edge lines, excludes quasi-edge lines that form the non-paint-out region from the pair of edge lines ( Sugano, ¶[0033] “FIG. 6(a) to FIG. 6(c), the edge part detecting unit 122 detects, as the edge part PLE, one edge part from among the edge parts of each of the plurality of parking section lines PL, wherein the detected one edge parts is nearer to the driving space than the other one of the edge parts that is not detected as the edge part PLE.” PLE specific edge part represents, quasi-edge lines that form the non-paint-out region from the pair of edge lines and the other lines exclude this particular area as in the specification of applicant); and a detection unit which detects a partition line that partitions a parking frame based on the pair of edge lines from which the quasi-edge lines are excluded (Sugano, fig.7 without PLE then we get PL parking section line PL, or in other words the parking lines and the quasi-edge lines which are PLE are then excluded ). 

As per claim 2, Sugano teaches, the image processing device according to claim 1, further comprising: a parking frame detection unit which detects the parking frame based on the partition line detected by the detection unit (Sugano, fig.11 PLE and PL make up a frame); and a stop position determining unit which determines a stop position of the vehicle based on the detected parking frame ( Sugano, fig.11 between the two PLE would be equivalent to the stop position, therefore a positioning determining unit is present). 
As per claims 16-17, Sugano teaches, the image processing device according to claim 1, further comprising a managing unit which subjects information relating to the quasi-edge lines to time-series management (Sugano, fig.2 S4 generate driving route and s6 control vehicle represents having a managing unit with information relating to the quasi-edge lines to time-series management as controlling the vehicle takes time management), wherein the detection unit detects a partition line using the managed information relating to the quasi-edge lines (Sugano, fig.6B control vehicle on VL which would need the managed information and it is related to PLE as these are to be taken into account   ). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano (US 2019/0094871) in view of Matsumoto (US 2020/0118310).
As per claims 3 and 4, Sugano teaches, the image processing device according to claim 1. 
Sugano doesn’t clearly teach, however Matsumoto teaches, further comprising a calculation unit which calculates a luminance value difference between a luminance value at an inside position located between the pair of edge lines and a luminance value at an outside position located on an opposite side of one of the pair of edge lines to the inside position (Matsumoto, ¶[0111] “For example, the parking line recognition unit 1330 calculates a luminance gradient of each pixel of the video data and recognizes parking lines by using a predetermined technique such as edge detection. A technique of calculating a luminance gradient of each pixel of video data and recognizing a target object is a known technique.” Since every luminance of each pixel is gathered then this calculation units, would then be able to do a difference calculation), wherein the exclusion unit excludes, from the pair of edge lines, the quasi-edge lines that form the non-paint-out region in which the luminance value difference is smaller than a prescribed luminance value difference (Matsumoto, ¶[0111] “The parking line recognition unit 1330 recognizes parking lines and thereby generates information about whether parking lines exist in the video data and the positions of parking lines in the video data.” Since the parking lines are recognized, then this is equivalent to excluding from the pair of edge lines, also “Further, when the parking line recognition unit 1330 does not recognize any parking line, it may transmit information indicating that no parking line is contained in the video data to the determination unit 1340.” which would represent a threshold for the luminance). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Sugano with Matsumoto’s ability to be able to take luminance values at every pixel to come up with the differences. 
The motivation would have been to improve accuracy of the parking spaces. 
As per claims 18-19, Sugano in view of Matsumoto teaches, the image processing device according to claim 1, further comprising a managing unit which subjects information relating to the quasi-edge lines to time-series management (Sugano, fig.2 S4 generate driving route and s6 control vehicle represents having a managing unit with information relating to the quasi-edge lines to time-series management as controlling the vehicle takes time management), wherein the detection unit detects a partition line using the managed information relating to the quasi-edge lines (Sugano, fig.6B control vehicle on VL which would need the managed information and it is related to PLE as these are to be taken into account, and this would also represent the partition line at PLE and PL). 

Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specifics to claim 5 for example “wherein the exclusion unit excludes, from the pair of edge lines, the quasi-edge lines that form the non-paint-out region in which a luminance value difference between the luminance value at the inside position and a luminance value at one of two of the outside positions located outside the inside position is smaller than the prescribed luminance value difference.” were not found in the prior art and they would be unfair to combine with another unrelated reference. Using the specifics of the luminance and a ratio and quasi-edge lines as applicant means in the specification would then be unfair to combine or assume that can be done with the current references. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/